COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re City of Pearland, Texas, et al.

Appellate case number:    01-17-00902-CV

Trial court case number: 2017-77666

Trial court:              133rd District Court of Harris County

       The motion for emergency relief is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Jennifer Caughey_____________
                    Acting individually  Acting for the Court

Panel consists of Justices Jennings, Massengale, and Caughey (Jennings, J., dissenting).

Date: ____November 27, 2017__________________